On September 6, 1995, a notice of appeal by Industrial Commission of Ohio, due September 5,1995, was inadvertently filed by the Clerk’s Office. Accordingly,
IT IS ORDERED by the court, sua sponte, effective September 21,1995, that the notice of appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that, in that appellant failed to perfect an appeal pursuant to S.Ct.Prac.R. II(2)(A)(1), this case be, and hereby is, dismissed, effective September 21, 1995, for lack of jurisdiction.